PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WICHELECKI et al.
Application No. 16/493,519
Filed: 12 Sep 2019
For: ENZYMATIC PRODUCTION OF HEXOSES

: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed March 15, 2022

The Notice of Abandonment mailed March 15, 2022 states that the application is abandoned for failure to timely submit a proper reply to the Office action mailed August 31, 2021. The Office action set a two-month period of time for reply. However, the Office action further stated that “[f]ailure to take action during this period will be treated as authorization to cancel the noted claims by Examiner's Amendment and pass the case to issue.” As the Office action indicated that in lieu of a written response from applicant, the examiner was authorized to cancel the noted claims, applicant was not required to submit a written reply to the Office action. 

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 1656 for action by the examiner in accordance Office action mailed August 31, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions